Citation Nr: 1509510	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post right tibia/fibula fracture with titanium rod (claimed as fracture right leg/ankle distal tibia/fibula fracture with disfigured ankle/foot and limp). 

2.  Entitlement to a rating in excess of 10 percent for chronic migraines.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the pendency of the appeal for same, the Phoenix, Arizona RO granted service connection for recurrent major depressive disorder, by July 2009 rating decision; no substantive appeal related to this issue is a matter of record subsequent to the July 2011 Statement of the Case.  

The Veteran testified at a videoconference hearing before the Board in January 2015; the transcript is a matter of record.

The issue of an increased evaluation for chronic migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's August 2009 VA form 9 identifies an intent to continue the appeal for a higher evaluation of chronic migraines only.

2.  During a January 2015 Board hearing, the Veteran affirmed withdrawal of the issues of entitlement both to an increased rating for status post right tibia/fibula fracture and to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal, as to the issues of entitlement both to a rating in excess of 30 percent for status post right tibia/fibula fracture with titanium rod (claimed as fracture right leg/ankle distal tibia/fibula fracture with disfigured ankle/foot and limp) and to service connection for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Despite an April 2008 Notice of Disagreement for multiple issues, VA received the Veteran's August 2009 substantive appeal, in which she expressly identified the single issue of an increased rating for migraine headaches.  Then, during a January 2015 Board hearing, it was clarified that the Veteran had not perfected an appeal either for an increased rating of status post right tibia/fibula fracture or for service connection of posttraumatic stress disorder, without objection by the Veteran or her representative.  To the extent that these issues were placed in appellate status, the Board finds that the Veteran's clear intent in the VA form 9, together with the affirmation in her representative's presence during the Board hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993); see also 38 C.F.R. § 20.204.  Since the Veteran has withdrawn her appeal regarding the two issues identified above, and, hence, there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for status post right tibia/fibula fracture with titanium rod (claimed as fracture right leg/ankle distal tibia/fibula fracture with disfigured ankle/foot and limp) is dismissed.

The appeal as to the issue of entitlement to service connection for posttraumatic stress disorder is dismissed.


REMAND

Additional development is required in order to render a decision on an optimal record.  This appeal arises from the Veteran's claim for a compensable evaluation for chronic migraines, received in March 2007.  A March 2008 rating decision granted an increased 10 percent evaluation, based on a January 2008 VA examination.  The most recent VA examination for the Veteran's service-connected migraines was obtained in November 2008.  

The Veteran has alleged that the disability has gotten worse over the years, for example in statements from March and April 2011.  While subsequent examinations in 2011 addressed the Veteran's capacity for employment in light of service-connected disability, no examination has provided detailed findings specifically related to headaches.  The Veteran, again, stated that her headaches had worsened in an October 2012 statement and during the January 2015 Board hearing.  Therefore, in light of a material change in the severity of disability described by the Veteran, a contemporaneous VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA treatment records (e.g. from the Cincinnati VAMC).

2.  Schedule the Veteran for a VA examination to assess the nature and severity of her service connected headache disability.  The VA examiner is asked to specifically comment on the course of the disability since 2007. 

3.  Thereafter, readjudicate the claim of entitlement to the remaining issue on appeal.  If the benefits sought are not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


